Exhibit 10.2
ADDENDUM TO
SEPARATION AGREEMENT, RELEASE AND WAIVER
     This ADDENDUM (“Addendum”) to the Separation Agreement, Release and Waiver
previously executed on March 23, 2010, is entered into by and between PHI, Inc.
(“PHI”) and William P. Sorenson, PHI Employee No. 7011 (“Employee”).
RECITALS
     PHI had previously offered to Employee and Employee executed an Agreement,
Release and Waiver, which in part provided as follows:
“EMPLOYEE and PHI mutually agree that EMPLOYEE’s employment with PHI will end no
later than December 31, 2010, and that EMPLOYEE must remain in PHI’s employ
through that date to be eligible for any benefits under this Agreement.”
     The parties now mutually agree to modify this provision to provide for a
separation date of close of business, January 3, 2011.
     All other provisions of the original executed Agreement, Release and Waiver
remain in force and effect without any change or modification, except that the
calculation of the lump sum retirement benefit will be based on the separation
date of January 3, 2011.
     The undersigned Employee states that he has carefully read the foregoing
and understands the contents thereof, and executes this Addendum as his free and
voluntary act.
     IN WITNESS WHEREOF, the parties have executed this Addendum to the
SEPARATION AGREEMENT, RELEASE AND WAIVER as of the dates specified below.

          PHI, INC.   EMPLOYEE:
 
       
BY:
  /s/ Richard A. Rovinelli   /s/ W. Pete Sorenson
 
       
 
  Richard A. Rovinelli
Chief Administrative Officer/
Director of Human Resources   William P. Sorenson, PHI Employee No. 7011
 
       
 
  November 2, 2010   November 2, 2010
 
       
 
  DATE   DATE

